Case: 2:18-cv-00053-WOB-CJS Doc #: 27 Filed: 01/03/19 Page: 1 of 2 - Page ID#: 112



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT COVINGTON
                            ELECTRONICALLY FILED

 LIBERTY MUTUAL INSURANCE               )
 COMPANY                                )
                                        )
               Plaintiff                )
                                        )        Civil Action No. 2:18-CV-0053-WOB-CJS
                                        )
 v.                                     )
                                        )
 MEADOWS AT FARMVIEW                    )
 COUNCIL OF CO-OWNERS, INC., et al. )
                                        )
             Defendants                 )
 ______________________________________ )

                           AGREED ORDER OF DISMISSAL

       By agreement of the parties hereto, Plaintiff, Liberty Mutual Insurance Company,

 by counsel, and Defendants, Meadows at Farmview Council of Co-Owners, Inc., and

 Middlesex Mutual Assurance Company, by counsel, and the Court being otherwise

 duly and sufficiently advised,

       IT IS HEREBY AGREED, ORDERED, AND ADJUDGED that any and all claims

 asserted by the Plaintiff against Defendants, Meadows at Farmview Council of Co-

 Owners, Inc., and Middlesex Mutual Assurance Company are hereby dismissed with

 prejudice, with each party to bear their own costs and attorneys’ fees.

       This is a final and appealable order and there is no just cause for delay.

                                                     _________________________________
                                                          JUDGE, U.S. DISTRICT COURT

                                                   DATE: ____________________________
Case: 2:18-cv-00053-WOB-CJS Doc #: 27 Filed: 01/03/19 Page: 2 of 2 - Page ID#: 113



       HAVE SEEN AND AGREED:

       /s/ Aida Almasalkhi
       Charles H. Cassis, Esq.
       Aaron J. Silletto, Esq.
       Aida Almasalkhi, Esq.
       Goldberg Simpson, LLC
       9301 Dayflower Street
       Prospect, Kentucky 40059
       PH: (502) 589-4440 / FAX: (502) 581-1344
       aalmasalkhi@goldbergsimpson.com
       Counsel for Plaintiff

       /s/ R. Tracy Starnes (AA w/ permission)
       R. Tracy Starnes, Esq.
       Kopka Pinkus Dolin, PC
       301 E. Main Street
       Lexington, KY 40507
       PH: (859) 368-8999 / FAX: (859) 368-3772
       rstarnes@kopkalaw.com
       Counsel for Defendants
